Citation Nr: 1754796	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-01 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for coronary artery disease (CAD) due to exposure to contaminated groundwater and chemical exposure.

2. Entitlement to service connection for prostate cancer due to exposure to contaminated groundwater and chemical exposure.


REPRESENTATION

Veteran represented by:	Joseph A. Whitcomb, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from October 1967 to April 1972.  The Veteran served during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his CAD and prostate cancer are related to his active duty service through exposure to contaminated ground water and chemicals.  Specifically, the Veteran contends that while stationed at F.E. Warren Air Force Base in Cheyenne, Wyoming, he was exposed to contaminated groundwater and chemicals.  At the May 2017 Board hearing, the Court took judicial notice that F.E. Warren Air Force Base is a Superfund site.  The Veteran has submitted articles that study the link between the exposure to pollutants and an increased risk of cardiovascular disease and cancer.  To date, there has been no medical opinion proffered on whether there is a nexus between the Veteran's current diagnosis of CAD and prostate cancer and exposure to contaminated groundwater and chemical exposure during his active duty service.  Further development is required with regard to both of these claims.

Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, obtain and associate with the claims file, all outstanding VA treatment records, VA hospital records and private treatment records related to his CAD and prostate cancer.

2. Ask the Veteran to identify all sources of treatment that he has received for his CAD and prostate cancer and to provide any releases necessary for VA to secure records of such treatment or evaluation.  Allow a reasonable time for response.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources.

3. Schedule the Veteran for an examination by an appropriate VA medical professional.  The examination should not take place until steps 1, and 2 have been completed.  The examiner must review the Veteran's claims file and conduct any necessary testing.  The examiner is also to consider the Veteran's May 2017 hearing testimony regarding his duties and exposure to chemical contaminants during active duty service.  

The a VA examiner is to determine whether it is at least as likely as not that the Veteran's CAD and prostate cancer are related to exposure to contaminated groundwater or chemical exposure during active duty service.

The following considerations must govern the examination:

a.	The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.	The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the noted diagnosis of CAD and prostate cancer and the Veteran's contentions that his CAD and prostate cancer are related to his active duty service. 

The physician must review all articles associated with the claims file.  In particular, the Boards directs the examiner's attention to peer review articles associated with the claims file that examine the link between the exposure to pollutants and an increased risk of cardiovascular disease and cancer.

c.	All indicated tests and studies must be performed.

d.	The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e.	The examiner must provide an opinion as to whether the Veteran's CAD and prostate cancer are related to his active duty service, to include any exposure contaminated groundwater and chemical exposure. 

f.	The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g.	If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's CAD and prostate cancer without speculation, he or she must state detailed reasons for this inability.  The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.	Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of entitlement to service connection for CAD and prostate cancer.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

